NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                        ENNIS JOHNSON, Petitioner.

                         No. 1 CA-CR 15-0628 PRPC
                              FILED 10-17-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2013-003484-018
                  The Honorable Pamela S. Gates, Judge

              REVIEW GRANTED AND RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Ennis Johnson, Tucson
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the Court, in
which Judge Peter B. Swann and Judge Maria Elena Cruz joined.
                           STATE v. JOHNSON
                           Decision of the Court

H O W E, Judge:

¶1            Ennis Johnson petitions this Court for review of the denial of
his “Request to Amend and Motion for Specific Performance.” We have
elected to treat his petition for review of the denial of this pleading as a
petition for review filed pursuant to Arizona Rule of Criminal Procedure
32.9(c).

¶2            Johnson pled guilty to conspiracy to commit sale or
transportation of marijuana. The plea agreement stipulated to a term of
three years’ imprisonment that Johnson would serve concurrently with any
federal prison sentence that might be imposed for a separate conviction in
an unrelated federal case. At the time Johnson pled guilty, however, and
even by the time of sentencing, Johnson had not been sentenced to prison
in the federal case—he remained on probation in that case and the federal
government had not petitioned to revoke following his State conviction.
Regardless, the trial court sentenced Johnson in accordance with the plea
agreement.

¶3             In his petition for review, Johnson argues that he does not
wish to withdraw from his plea agreement. He argues, however, that the
State and the federal governments must take action to allow him to serve
his State prison sentence concurrently with any federal prison sentence that
might be imposed in his federal case. In short, he asks the State to release
him from his prison sentence and for the federal government to revoke his
probation and sentence him to federal imprisonment. We deny relief
because Johnson has completed his State prison sentence, including his
term of community supervision. The issue is, therefore, moot.

¶4           Accordingly, we grant review but deny relief.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        2